We bring to this sixty-eighth session of the 
General Assembly the fraternal and friendly greetings 
of the people of Equatorial Guinea. We also bring our 
fervent desire for peace and prosperity for all countries 
in the world at this difficult time, when the international 
community has to deal with major challenges that are 
thwarting the aspirations of the peoples for well-being 
and happiness.

May I also extend my congratulations to Mr. John 
William Ashe of Antigua and Barbuda on his election 
to preside over the work of the General Assembly at 
this session. We wish him all the very best and every 
success in his difficult task, and we assure him of our 
support and cooperation. We would also like to thank 
his predecessor, Mr. Vuk Jeremi., for the excellent work 
he carried out and the dynamic style with which he 
presided over the work of the Assembly at its previous 
session.

This sixty-eighth session is beginning its work on 
a tragic note, namely, the criminal and barbaric attack 
against innocent people in Kenya. It was an attack on 
a supermarket, a mall, which is a peaceful gathering 
place for people, which reflects the criminality of the 
perpetrators. Equatorial Guinea strongly condemns 
the heinous attack against the freedom and dignity 
of the Kenyan people, which also retards its national 



development and violates its freedoms. I convey 
our condolences and a feeling of solidarity to the 
Government of Kenya and the families of the victims. 
We also call on the United Nations to take severe 
measures against crimes of that nature.

Although the international community has become 
increasingly conscious of the importance of peace, we 
still see, unfortunately, that the United Nations has not 
yet achieved its main objectives, namely, a peaceful 
and developed world, one ensuring the dignity and 
well-being of all peoples in the world. Thus, despite the 
major efforts that have been made over the past 68 years, 
peace is still as yet an unrealized dream in many parts 
of the world. The sovereign equality of all States can be 
seen only in declarations of principles. Economic and 
social development has not yet been achieved by most 
States, and the principles of cooperation for mutual 
benefit are being undermined in international relations.

At the same time, in addition to that disturbing 
situation, we see an increase in natural disasters, wars, 
terrorism and acts of violence, which take human lives 
and force large groups of populations from their homes. 
Hunger haunts almost three quarters of the world’s 
population, and there are still major endemic diseases 
that cause many deaths in less developed countries: 
they affect in particular the most vulnerable segments 
of society.

Against the backdrop of that difficult political, 
economic and sociocultural situation around the world, 
Equatorial Guinea would like to acknowledge the 
efforts of the Secretary-General to preserve the noble 
principles of the Charter of the United Nations and to 
seek to achieve the goals set forth therein. However, the 
almost incomprehensible ideological tenor of relations 
among States creates almost a kind of cold war between 
those that proclaim themselves moral authorities and a 
majority that want freedom of action to determine the 
futures of their peoples.

As far as the Republic of Equatorial Guinea is 
concerned, questions of the peace and security of 
States should be given full priority and consideration 
by the United Nations, since without peace, there can 
be no development, and without development it would 
be difficult to ensure human beings’ dignity, integrity 
and freedom. For that reason, we firmly support 
the principle of the peaceful settlement of conflicts 
through negotiation, mediation and arbitration. In 
that connection, we would like to commend and 
acknowledge the efforts of Mr. Tomislav Nikoli., 
President of the Republic of Serbia, for presiding over 
the special session of the General Assembly held in 
April of this year on the peaceful resolution of conflicts 
in Africa.

Equatorial Guinea’s political, economic and 
sociocultural situation is positive and encouraging, 
because our country enjoys productive peace and 
stability and harmonious political development and is 
consolidating a genuine national democracy. All of that 
has allowed us to carry out significant infrastructure 
work, enabling the people to participate directly in the 
country’s overall growth. The Government, together 
with all the political institutions, is carrying out major 
political reforms, thanks to the agreements reached in 
the binding national political pact, which was signed 
with all the country’s political groups and which 
establishes standards for the political conduct of all 
stakeholders and their participation in public affairs 
administration. Happily, the people of Equatorial 
Guinea are aware of the changes in the areas benefiting 
them, and they recognize and support them.

At the international level, we are very concerned 
about the negative effects of the so-called humanitarian 
interference from the United Nations, which, far from 
ensuring the human rights and well-being of the peoples 
affected, is more focused on imposing political systems 
and democracy based on unacknowledged interests. That 
interference is being carried out in total disregard of the 
sacred principles of national sovereignty and the dignity 
of peoples. Democracy is indeed the ultimate expression 
of natural law; it is also an act of the people’s sovereign 
will. We have never seen any country in the world 
accept democracy when it was imposed on it. And why 
has it now become the excuse for intervening through 
force in conflicts within self-governing countries? That 
represents a provocation against our peoples, who are 
being deceived in the name of democracy, while the 
fundamental attributes of independence and national 
sovereignty are disregarded, provoking civil disorder, 
which leads to loss of life, social divisiveness and the 
destruction of basic infrastructure, which is difficult 
to rebuild. We see, therefore, that everything is easily 
traced to the neocolonialist activities of certain parties 
that wish to recover the resources that nature reserved 
for our countries.

Equatorial Guinea understands and agrees that 
security and development are an essential whole, and 
we affirm that peace and security, development and 
human rights are intrinsically bound together, which is 



why we disagree with the argument that indiscriminate 
destruction can be planned in order to then introduce 
reconstruction and reconciliation at somebody else’s 
expense. In that belief and in the face of such hidden and 
complex plans, I am pleased to declare before this world 
forum that Equatorial Guinea and its Government are 
willing to host the next session of the United Nations 
Standing Advisory Committee on Security Questions 
in Central Africa, at a suitable date to be agreed on by 
the parties.

Uncoordinated actions such as those I mentioned, 
which worsen global insecurity, are being carried out 
today, while the United Nations — whose role as arbiter 
and conciliator is being openly flouted by special 
interests — looks on, powerless. Let us be honest with 
ourselves, because democracy, as a just and equitable 
system, should prevail in all the organs of the United 
Nations system, the epicentre of the international 
community, aspiring to peace, order and development. 
We therefore have no alternative but to reform those 
organs, particularly the Security Council, in order to 
make them more democratic, so that they can protect 
the interests of every nation impartially.

Within the framework of efforts to meet the 
Millennium Development Goals, the level of basic 
infrastructure that has been created and the policy of 
promoting social institutions in Equatorial Guinea have 
resulted in a drop in the number of cases of malaria 
and in infant and maternal morbidity and mortality; in 
lower illiteracy rates; better technical and professional 
training; the increased empowerment of women; the 
gradual integration of persons with disabilities and a 
rise in the well-being of the people. Equatorial Guinea 
is contributing and collaborating actively with its 
North American partners, Noble Energy, Marathon and 
Sanaria, with a view to completely eliminating malaria 
through the development of a vaccine that will be ready 
for official use in 2017.

In order to work towards the main objective of 
the theme for this session, which is “The post-2015 
development agenda: setting the stage”, Equatorial 
Guinea has adopted a development programme aimed 
at reaching the goals of an emerging country by 2020, 
which is now our priority. We therefore believe that 
Equatorial Guinea should move up gradually from its 
status as a least-developed country in order to achieve 
that new rank in 2020.

While that is the central theme of this session, 
to which we all must give our support, we also note 
that the attention of the General Assembly should be 
focused on the normalization of relations among States, 
not only by adopting appropriate standards, but even 
more by ensuring that our States apply them.

While the African continent and other developing 
countries strive to move towards sustainable 
development, they are unfortunately diverted from 
their efforts and forced to address man-made conflicts 
that are fuelled by the surreal approaches to freedom, 
democracy and respect for human rights in Africa that 
certain Powers are promoting. We are not convinced 
that the United Nations has adopted a particular model 
of democracy that is applicable to all States. Africa is 
more in need of special attention from the international 
community to ensure its security, since it is now a 
breeding ground for terrorist operations, mercenaries, 
pirates and organized crime, due to the fragility of its 
structures.

The United Nations should not cling to methods 
and practices that do not resolve conflict or meet the 
desires of the people — or even worse, are a burden 
for them. We are referring here to the use of force and 
embargoes, which always inflict great suffering on the 
affected peoples and deprive them of their most basic 
rights. That was not the purpose for which the United 
Nations was established. We therefore call for the 
lifting of the embargoes imposed on the Republic of 
Cuba and the Republic of Zimbabwe, as they harm the 
lives of their peoples.

With respect to armed conflict, the conflict between 
the Israelis and the Palestinians has demonstrated the 
inability of the United Nations to impose solutions 
during armed hostilities. However, we believe that 
politically influential countries of the Middle East 
can and should play a prominent role as arbitrators 
and mediators between the parties to the conflict. The 
solutions have already been laid out by the United 
Nations, and all that is needed is to implement them 
by ensuring respect for the limits set in 1967, because 
both countries must coexist and need clearly defined 
borders.

Regarding the situation in Syria, we regret 
and condemn the use of chemical weapons and the 
escalation of violence fuelled by opaque interests that 
are decimating a people because of alleged internal 
problems. Wars have always bequeathed a negative 
balance, and their victims tend to always be innocent 
people. That is why we ask for an immediate cessation of 
hostilities and the withdrawal of the countries involved 



in the conflict, in order to honour and respect the Syrian 
people and fulfil the United Nations responsibility to 
maintain peace and security around the world. The only 
interventions should be pacification and the destruction 
of chemical weapons, which the United Nations must 
demand of the Syrian Government.

Repetition implies concern, and indeed, in its 
creation and in the framework of its Charter, the 
United Nations is seriously committed to maintaining 
peace and security in the world. It is also committed 
to promoting economic development, moral, human 
and material welfare, and relations of friendship, trust 
and cooperation among nations. But far from achieving 
these goals, we continue to experience the horrors of 
war on a daily basis, and to allow people to go hungry 
and nations to continue to live with the threat of 
instability and espionage.

It is high time for us to stop this global misery in its 
tracks and look to our past while moving forward in a 
spirit of solidarity to forge a world that fulfils the hopes 
of humankind for well-being and happiness.
